DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2021 has been entered.

Status of the Claims
Claims 1-12 and 15-17 are pending in the present application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e),120 and 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Application No. 61/648,167 and 61/772,440 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed applications fail to provide support for an ionic compound comprising a cationic moiety linked by a group L to at least one of an N-halamine precursor group or an N-halamine moiety, wherein the cationic moiety has the formula (II) and the linker are as instantly claimed.  It is noted that the prior filed application, PCT/CA2013/000491, provides support for compounds of formula N-halamine-L-QUAT, wherein the QUAT is the same as the cationic moiety as instantly claimed, as well as precursors wherein each halogen substituent in each N-halamine moiety is replaced with a hydrogen substituent.  However, the provisional applications do not provide support for ionic compounds as instantly claimed.
Therefore, the effective filing date of instant claims 1-7, 9-12 and 15-17 is 16 May 2013.
The earliest recitation of grafting a modular unit to the substrate, as recited in instant claim 8, is found in Application No. 15/798,131, which was filed 30 October 2017.  Therefore, the effective filing date for instant claim 8 is 30 October 2017.  

Withdrawn Rejections 
The rejection of claims 1-12 and 15-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is hereby withdrawn in view of the amendment to the claims to include that the cationic moiety and the at least one N-halamine precursor or N-halamine moiety are linked by a group L.
The rejection of claims 1-12 and 15-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of the argument that the compounds are biocidal even in the absence of the N-halamine because the cationic moiety provides biocidal activity.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the instant specification does not recite explicit antecedent support for “grafting a modular unit to the substrate and subsequently complexing the ionic compound with the modular unit”, as recited in instant claim 8.  It is noted that “a modular unit” is broader than the click reaction between an azido group and an alkynyl group presently discussed in the specification.  

Claim Objections
Claim 1 is objected to because of the following informalities:  the term “alkyl” is misspelled as “alkvl” in line 13.  Also, the structure for formula (II) and the triazole rings are pixelated and difficult to read.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Advanced Healthcare Materials, 2012).
Li et al. disclose ionic 5,5-dimethylhydantoin (DMH) analogs containing a quaternary ammonium moiety were designed and synthesized to investigate the possible enhancing effect of quaternary ammonium moieties on the antibacterial performance of N-chloramines (Abstract).  Li et al. disclose that the antibacterial activities of their chlorinated counterparts against MRSA and E. coli in solution and on polymer surfaces (poly(ethylene terephthalate) (PET) and cotton) was studied and N-chlorohydantoin, once covalently linked with a quaternary ammonium cationic charge center, could result in a th paragraph).  Li et al. disclose that the cationic charge center was found to have a positive contribution to both the chlorination kinetics and equilibrium active chlorine loading on the modified cotton samples (pg. 617, column 1, 1st paragraph).  Li et al. also disclose the attachment of the DMH analogs to PET and cotton surfaces by forming an interpenetrating network (IPN) of PMBAA on the PET surface followed by a “click” linkage reaction between the alkyne and an azide (pg. 610, column 2, 3rd paragraph; pg. 612, column 1, 2nd paragraph and Scheme 3; and pg. 613, column 1, 2nd paragraph).  Li et al. further disclose the following compounds:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Li et al. disclose converting the DMH analogues to their N-chloramine counterparts either in free form or after being covalently immobilized on a polymer surface via the “click” chemistry method (Abstract; pg. 612, column 1, paragraph 2).
Regarding the rate at which the precursor is converted to the N-chloramine moiety, the N-chloramines compounds according to Li et al. are the same as instantly claimed.  Therefore, they would necessarily also convert from the precursor to the N-chloramine moiety at the same rate. 
It is noted that compound 4 according to Li et al. falls within the scope of the instant claims wherein the ionic compound comprises a cationic moiety of formula (II) wherein R1 is methyl, R2 is ethyl, L2 is absent and A is R3 which is C12 alkyl; L is C3 alkyl; and the N-halamine precursor group or N-halamine moiety is 5,5-dimethylhydantoin.
Response to Arguments
Applicant’s Remarks filed 21 June 2021 have been fully considered but they are not persuasive.  Applicant argues that Li et al. does not constitute prior art under 35 USC 102.  Applicant asserts that amended independent claim 1 is supported by the prior filed applications, specifically 61/648,167.
However, the examiner respectfully argues that the ‘167 Provisional Application does not provide support for the ionic compound instantly claimed.    As noted above, the effective filing date of the instant claims is 16 May 2013, i.e. the filing date of PCT/CA2013/000491.  Therefore, Li et al., which was published 3 July 2012, and comprises a different inventive entity (i.e., by another), is prior art.

Claims 1-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (Biomaterials, 2006).
Liang et al. disclose coating cotton with N-halamine siloxane and quaternary ammonium salt siloxane units (Abstract).  Liang et al. disclose coating chlorinated PHQS on cotton (pg. 2497, Section 2.2):

    PNG
    media_image2.png
    294
    342
    media_image2.png
    Greyscale

Liang et al. disclose chlorinating the coated cotton (pg. 2496, Section 2.1.2).
Response to Arguments
Applicant’s Remarks filed 21 June 2021 have been fully considered but they are not persuasive.  Applicant argues that the N-halamine group and quaternary ammonium group of Liang et al. are linked by at least one siloxane group.  Applicant asserts that Liang fails to disclose that “the cationic moiety and the at least one N-halamine  precursor group or N-halamine moiety are linked by a group L” as defined in the present claims.
However, the examiner respectfully argues that instant claim 1 states that the ionic compound comprises a cationic moiety and at least one of an N-halamine precursor group or an N-halamine moiety linked by a group L.  Given the broadest reasonable interpretation, the claims do not exclude other groups being present in the ionic compound, such as the siloxane group of Liang et al.  Also, it is noted that instant claims 7 and 8 claim “grafting” and “complexing” the ionic compound to the substrate but do not 
It is noted that if Applicant intends to limit the scope of the ionic compounds to exclude the siloxane groups, the claims would need to include functional groups for the “click” reaction or other means for covalently attaching the ionic compounds to the substrate.  In other words, if the claims recite that the ionic compound consists of a cationic moiety and at least one of an N-halamine precursor group or an N-halamine moiety linked by a group L, then the claims would also need to recite the functional groups involved in attaching the ionic compound to the substrate.  

Claims 1, 9-10 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonntag et al. (US 4,073,926).
Sonntag et al. disclose mono-quaternary ammonium salts of hydantoin that exhibit anti-static properties and may be incorporated into textile materials, such as carpets, socks and undergarments, during the finishing thereof to impart anti-static and softening 

    PNG
    media_image3.png
    139
    304
    media_image3.png
    Greyscale

wherein Z is a physiologically acceptable anion (Formula II).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (Biomaterials, 2006) in view of Ren et al. (Cellulose, 2008).
The teachings of Liang et al. and Ren et al. are discussed above and incorporated herein by reference.
Regarding instant claims 11 and 12, Liang et al. do not explicitly disclose N-halamine compounds derived from a piperidine or 2,2,6,6-tetramethylpiperidine.  However, Ren et al. teach N-halamine silanes, coated onto cotton fabrics to produce siloxanes, and chlorinated to render the fabrics antimicrobial, wherein the N-halamines include 5,5-dimethylhydantoin and 2,2,6,6-tetramethylpiperidine (pg. 594, column 1, paragraph 2).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date to coat fabrics such as cotton with antimicrobial compositions according to Liang et al. wherein the antimicrobial N-halamine hydantoinyl compound is replaced with the N-halamine compounds according to Ren et al., such as 2,2,6,6-tetramethylpiperidine.  A person having ordinary skill in the art would reasonably expect the 2,2,6,6-tetramethylpiperidine to be effective for chlorination in order to prepare an antimicrobial coating on the fabric, as reasonably taught by Ren et al.
Response to Arguments
Applicant’s Remarks filed 21 June 2021 have been fully considered but they are not persuasive.  Applicant argues that Ren fails to supply that which Liang lacks.  Applicant asserts that the silanes and siloxanes of Ren are not cationic moieties.
However, the examiner’s response above is incorporated herein by reference.  Also, Ren et al. teaches that the N-halamine siloxanes comprising 5,5-dimethylhydantoin or 2,2,6,6-tetramethylpiperidine are each antimicrobial in reasonable contact times and should be useful in creating biocidal cellulose.  Therefore, it would have been obvious to substitute the 2,2,6,6-tetramethylpiperidine in the place of 5,5-dimethylhydantoin in the compounds according to Liang et al. with the reasonable expectation that the resulting compounds would provide a biocidal cellulose.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/N. W. S./
Examiner, Art Unit 1616


/ERIN E HIRT/Primary Examiner, Art Unit 1616